COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  HOWARD WORTHING AND                                            No. 08-16-00009-CV
  LISA WORTHING,                                  §
                                                                      Appeal from
                         Appellants,              §
                                                                   33rd District Court
  v.                                              §
                                                                of Burnet County, Texas
  DEUTSCHE BANK NATIONAL                          §
  TRUST COMPANY, AS TRUSTEE                                         (TC # 40677A)
  FOR AGENT SECURITIES INC.,                      §
  ASSET-BACKED PASS THROUGH
  CERTIFICATES, SERIES 2003-W5,                   §
  AND HOMEWARD RESIDENTIAL,
  INC. F/K/A AMERICAN HOME                        §
  MORTGAGE SERVICING, INC.,
                                                  §
                         Appellees.
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2017.


                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating